Allowable Subject Matter
Claims 21-40 are allowable because the features associated with “receiving image information captured by an image capture device that is oriented in a direction of a visual field of view of the user when the emotional state change of the user is identified; . . . receiving a response from the user indicating which one of the first candidate object or the second candidate object precipitated the emotional state change of the user; and identifying one of a plurality of media content events as a recommended media content event based on the indicated one of the first candidate object or the second candidate object” overcomes the prior art of record.  At most, the prior art of record, such as Pradeep et al. (US 2018/0232608) teaches allowing the user to confirm whether an object of interest is within the field of view.  Furthermore, Lee et al. (US 2014/0022157) teaches a system and method for providing content, which can determine a preference for content upon which a user gazes by measuring the user’s brainwaves and provide the content based on the preference determined by the brainwaves and Aimone et al. (US 2014/0347265) teaches analyzing the captured brainwaves in addition to the image captured within the point of view of the user in order to determine user interest in objects recognized in the captured image.  However, the prior art of record cannot be reasonably combined in order to teach the claimed invention.
Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER GEE/
Primary Examiner, Art Unit 2425